Citation Nr: 0619133	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-18 046	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for colon and liver 
cancer.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO) that was rendered in March 2005.  


FINDINGS OF FACT

1. The veteran in this case had several periods of active 
military service between April 1972 and December 1976.  

2.  In March 2006, the Board received a copy of a Certificate 
of Death from the State of Alabama, indicating that the 
veteran died on July [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).   

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  

ORDER

The appeal is dismissed.



		
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


